DETAILED ACTION
Claims 2-21 are presented for examination.
Claim 1 is canceled.
Claims 2-21 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/990329, filed on 02/01/2016.

Drawings
The drawings were received on 10/10/2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 and 05/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (hereinafter Lee), U.S. Publication No. 2012/0044845.

As per claim 2, Lee discloses a method performed by a base station for controlling a power amplifier (PA) [Abstract, paragraphs 0003, 0009, (a method and apparatus for controlling power consumption of a power amplifier in a wireless communication system)], the method comprising: 
monitoring a plurality of in-phase/quadrature-phase (IQ) data samples [paragraphs 0012, 0030, 0050, 0052, 0060, monitoring a plurality of in-phase/quadrature-phase (IQ) data samples (monitoring/checking/detecting; symbol location detector 260 can be configured to detect at least one of the symbol carrying the user data and no user data)]; and 
turning off a gate bias of a PA , in case that a predetermine number or duration of consecutive samples among the plurality of IQ data samples indicate that no datum to be transmitted is in the predetermine number or duration of consecutive samples [Abstract, fig. 5, 7, 8, paragraphs 0012, 0052, 0054, turning off a gate bias of a PA , in case that a predetermine number or duration of consecutive samples among the plurality of IQ data samples indicate that no datum to be transmitted is in the predetermine number or duration of consecutive samples (turning off the bias of the power amplifier of the base station for the symbol duration in which no user data is transmitted; bias controller 270 issues an OFF control signal to the power amplifier 280 to power off for the symbol duration of the symbol carrying no user data; power amplifier 280 powers off for the symbol duration of the symbol carrying no user data, resulting in no transmission)].

As per claim 3, Lee discloses the method of claim 2, 
wherein the predetermined number or duration is determined based on a transient time from a bias-off to a bias-on level of the PA [fig. 3, paragraphs 0034, 0035, 0060, wherein the predetermined number or duration is determined based on a transient time from a bias-off to a bias-on level of the PA (taking into consideration the differences of the Periods A, B, and C)].

As per claim 4, Lee discloses the method of claim 3, 
wherein the predetermined number or duration is longer than the transient time of 5 um [fig. 3, paragraphs 0034, 0035, 0060, 0061, 0098, wherein the predetermined number or duration is longer than the transient time of 5 um (number of test symbols carrying user data may be reduced/increased)].

As per claim 5, Lee discloses the method of claim 2, further comprising: 
turning on the gate bias of the PA, in case that data to be transmitted are in at least one sample after the predetermine number or duration of consecutive samples [fig. 1, 8, paragraphs 0010, 0072, 0098, turning on the gate bias of the PA, in case that data to be transmitted are in at least one sample after the predetermine number or duration of consecutive samples (controlling the power on/off of the power amplifier according to the data traffic amount)].

As per claim 6, Lee discloses the method of claim 2, further comprising: 
receiving an instruction to control the gate bias of the PA based on the monitoring of the plurality of IQ data samples [paragraphs 0030, 0037, 0053, 0040, 0076, receiving an instruction to control the gate bias of the PA based on the monitoring of the plurality of IQ data samples (bias controller 270 controls the bias applied to the power amplifier, to be turned on for the bias-on period and off for the bias-off period based on determination and transmits information to the power amplifier 280)].

As per claim 7, Lee discloses a base station in a wireless communication [fig. 2A, 6, paragraphs 0012, 0077, a base station in a wireless communication (a base station in a wireless communication system)], the base station comprising: 
a power amplifier (PA) that amplifies a wireless signal [fig. 2A, paragraphs 0054, a power amplifier (PA) that amplifies a wireless signal (power amplifier 280 amplifies the power of the signal)]; and 
a controller [fig. 2A, paragraph 0014, 0039, 0040, a controller (a controller 210)] configured to: 
monitor a plurality of in-phase/quadrature-phase (IQ) data samples [paragraphs 0012, 0030, 0050, 0052, 0060, monitor a plurality of in-phase/quadrature-phase (IQ) data samples (monitoring/checking/detecting; symbol location detector 260 can be configured to detect at least one of the symbol carrying the user data and no user data)]; and 
turn off a gate bias of a PA , in case that a predetermine number or duration of consecutive samples among the plurality of IQ data samples indicate that no datum to be transmitted is in the predetermine number or duration of consecutive samples [Abstract, fig. 5, 7, 8, paragraphs 0012, 0052, 0054, turn off a gate bias of a PA , in case that a predetermine number or duration of consecutive samples among the plurality of IQ data samples indicate that no datum to be transmitted is in the predetermine number or duration of consecutive samples (turning off the bias of the power amplifier of the base station for the symbol duration in which no user data is transmitted; bias controller 270 issues an OFF control signal to the power amplifier 280 to power off for the symbol duration of the symbol carrying no user data; power amplifier 280 powers off for the symbol duration of the symbol carrying no user data, resulting in no transmission)].

As per claim 8, Lee discloses the base station of claim 7, 
wherein the controller is configured to determine the predetermined number or duration based on a transient time from a bias-off to a bias-on level of the PA [fig. 3, paragraphs 0034, 0035, 0060, wherein the controller is configured to determine the predetermined number or duration based on a transient time from a bias-off to a bias-on level of the PA (taking into consideration the differences of the Periods A, B, and C)].

As per claim 9, Lee discloses the base station of claim 8, 
fig. 3, paragraphs 0034, 0035, 0060, 0061, 0098, wherein the predetermined number or duration is longer than the transient time of 5 um (number of test symbols carrying user data may be reduced/increased)].

As per claim 10, Lee discloses the base station of claim 7, wherein the controller is further configured to: 
turn on the gate bias of the PA, in case that data to be transmitted are in at least one sample after the predetermine number or duration of consecutive samples [fig. 1, 8, paragraphs 0010, 0072, 0098, turn on the gate bias of the PA, in case that data to be transmitted are in at least one sample after the predetermine number or duration of consecutive samples (controlling the power on/off of the power amplifier according to the data traffic amount)].

As per claim 11, Lee discloses the base station of claim 7, wherein the controller is further configured to: 
receive an instruction to control the gate bias of the PA based on the monitoring of the plurality of IQ data samples [paragraphs 0030, 0037, 0053, 0040, 0076, receive an instruction to control the gate bias of the PA based on the monitoring of the plurality of IQ data samples (bias controller 270 controls the bias applied to the power amplifier, to be turned on for the bias-on period and off for the bias-off period based on determination and transmits information to the power amplifier 280)].

As per claim 12, Lee discloses a method performed by a base station for controlling a power amplifier (PA) [Abstract, paragraphs 0003, 0009, (a method and apparatus for controlling power consumption of a power amplifier in a wireless communication system)], the method comprising: 
identifying at least one subframes to which no datum is allocated among a plurality of subframes [fig. 5, 7, Abstract, paragraphs 0030, 0042, 0044, identifying at least one subframes to which no datum is allocated among a plurality of subframes (detecting a symbol carrying no user data; symbol to which no user data is mapped)]; and 
performing a PA on/off operation for controlling a gate bias of a PA based on the identification of the at least one subframes [fig. 5, 7, paragraphs 0030, 0053, 0054, performing a PA on/off operation for controlling a gate bias of a PA based on the identification of the at least one subframes (controls the on/off state of the power amplifier based on whether it is detected that a symbol carries user data)].

As per claim 13, Lee discloses the method of claim 12, 
wherein the at least one subframes are identified based on a number of empty symbols or a number of symbols to which resources are allocated [fig. 1, paragraphs 0042, 0044, 0050, 0053, wherein the at least one subframes are identified based on a number of empty symbols or a number of symbols to which resources are allocated (acquire the information about at least one of the symbol carrying user data and the symbol carrying no user data)].

As per claim 14, Lee discloses the method of claim 12, wherein the PA on/off operation comprises 
turning off the gate bias of the PA for duration corresponding to consecutive symbols in the at least one subframes to which neither control information nor a reference signal is allocated [Abstract, fig. 5, 7, 8, paragraphs 0012, 0052, 0054, turning off the gate bias of the PA for duration corresponding to consecutive symbols in the at least one subframes to which neither control information nor a reference signal is allocated (turning off the bias of the power amplifier of the base station for the symbol duration in which no user data is transmitted; bias controller 270 issues an OFF control signal to the power amplifier 280 to power off for the symbol duration of the symbol carrying no user data; power amplifier 280 powers off for the symbol duration of the symbol carrying no user data, resulting in no transmission)].

As per claim 15, Lee discloses the method of claim 14, 
wherein the consecutive symbols are identified based on information on resource allocation for the control information and the reference signal in the at least one subframes [fig. 1, paragraphs 0012, 0041, 0089, wherein the consecutive symbols are identified based on information on resource allocation for the control information and the reference signal in the at least one subframes (checking scheduling information of radio resources, detecting a symbol carrying no user data based on the scheduling information)].

As per claim 16, Lee discloses the method of claim 14, 
fig. 3, paragraphs 0034, 0035, 0060, 0061, 0098, wherein the duration is longer than a transient time from a bias-off to a bias-on level of the PA (number of test symbols carrying user data may be reduced/increased)].

As per claim 17, Lee discloses a base station in a wireless communication [fig. 2A, 6, paragraphs 0012, 0077, a base station in a wireless communication (a base station in a wireless communication system)], the base station comprising: 
a power amplifier (PA) that amplifies a wireless signal [fig. 2A, paragraphs 0054, a power amplifier (PA) that amplifies a wireless signal (power amplifier 280 amplifies the power of the signal)]; and 
a controller [fig. 2A, paragraph 0014, 0039, 0040, a controller (a controller 210)] configured to: 
identify at least one subframes to which no datum is allocated among a plurality of subframes [fig. 5, 7, Abstract, paragraphs 0030, 0042, 0044, identify at least one subframes to which no datum is allocated among a plurality of subframes (detecting a symbol carrying no user data; symbol to which no user data is mapped)]; and 
perform a PA on/off operation for controlling a gate bias of a PA based on the identification of the at least one subframes [fig. 5, 7, paragraphs 0030, 0053, 0054, perform a PA on/off operation for controlling a gate bias of a PA based on the identification of the at least one subframes (controls the on/off state of the power amplifier based on whether it is detected that a symbol carries user data)].

As per claim 18, Lee discloses the base station of claim 17, wherein the controller is configured to 
identify the at least one subframes based on a number of empty symbols or a number of symbols to which resources are allocated [fig. 1, paragraphs 0042, 0044, 0050, 0053, wherein the at least one subframes are identified based on a number of empty symbols or a number of symbols to which resources are allocated (acquire the information about at least one of the symbol carrying user data and the symbol carrying no user data)].

As per claim 19, Lee discloses the base station of claim 17, 
wherein the controller is configured to turn off the gate bias of the PA for duration corresponding to consecutive symbols in the at least one subframes to which neither control information nor a reference signal is allocated [Abstract, fig. 5, 7, 8, paragraphs 0012, 0052, 0054, wherein the controller is configured to turn off the gate bias of the PA for duration corresponding to consecutive symbols in the at least one subframes to which neither control information nor a reference signal is allocated (turning off the bias of the power amplifier of the base station for the symbol duration in which no user data is transmitted; bias controller 270 issues an OFF control signal to the power amplifier 280 to power off for the symbol duration of the symbol carrying no user data; power amplifier 280 powers off for the symbol duration of the symbol carrying no user data, resulting in no transmission)].

As per claim 20, Lee discloses the base station of claim 19, 
fig. 1, paragraphs 0012, 0041, 0089, wherein the controller is configured to identify the consecutive symbols based on information on resource allocation for the control information and the reference signal in the at least one subframes (checking scheduling information of radio resources, detecting a symbol carrying no user data based on the scheduling information)].

As per claim 21, Lee discloses the base station of claim 19, 
wherein the duration is longer than a transient time from a bias-off to a bias-on level of the PA  [fig. 3, paragraphs 0034, 0035, 0060, 0061, 0098, wherein the duration is longer than a transient time from a bias-off to a bias-on level of the PA (number of test symbols carrying user data may be reduced/increased)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osterling et al., (U.S. Publication No. 2011/0317606), discloses a cellular communications system which comprises a scheduler for scheduling transmissions to users in the cell and a transmitter with a power amplifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469